Citation Nr: 1009057	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to September 
1955.  He died in April [redacted], 2007.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision, which denied 
service connection for the cause of the Veteran's death.

The appellant testified before the undersigned during an 
August 2009 video conference hearing.  A transcript of the 
proceeding has been associated with the claims file.  

The appellant submitted new medical evidence after the August 
2009 hearing.  This evidence has not yet been considered by 
the RO.  However, this evidence was submitted with a waiver 
of RO consideration, and the Board may consider the evidence 
at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2007.  According to the 
official certificate of death, the immediate cause of death 
was respiratory arrest, with post-operative complications 
from cranio-cervical instability listed as the antecedent 
causes.  An old C1-2 fracture is listed as the underlying 
cause.

2.  At the time of his death, the Veteran did not have any 
service-connected disabilities. 

3.  Competent medical and lay evidence was submitted to 
demonstrate that the Veteran's death was related to residuals 
of an injury he sustained in service.  


CONCLUSIONS OF LAW

The cause of the Veteran's death was related to an injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(a), 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In light of the favorable 
opinion here, the Board concludes any deficiencies in notice 
were not prejudicial to the appellant.

II.	Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death. She contends that the Veteran incurred a 
fracture to his cervical spine which subsequently required 
surgery, led to post surgery complications, and ultimately 
contributed to his death.

When a veteran dies of a service-connected disability, the 
Veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the Veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) 
(2009).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection). A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as arthritis, if they are 
shown to be manifest to a degree of 10 percent or more within 
one year following the Veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran died in April [redacted], 2007.  The death certificate 
indicates that he died of respiratory arrest, which was 
caused by post-operative complications and cranio-cervical 
instability.  The underlying cause of his death was listed as 
an old C1-2 fracture.  At the time of his death, the Veteran 
had a claim pending for entitlement to service connection for 
residuals of a back injury, to include degenerative disc 
disease of the spine.  However, service connection had not 
been established for this or any other disabilities.  

Post-service medical records indicate that the Veteran was 
diagnosed with degenerative disc disease of the cervical, 
thoracic and lumbar spine.  The first element under Hickson 
is satisfied and the Board turns to the issues of in-service 
incurrence and nexus.  

The Veteran's service treatment records are unavailable.  It 
is presumed that these records were destroyed in the 1973 
fire at the National Personnel Record Center (NPRC).  As 
such, VA has an increased duty to assist the Veteran in 
obtaining these records.  This duty is heightened in a case, 
such as this one, where records in the control of VA are 
unavailable due to no fault of the Veteran.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  In such 
circumstances, VA is to advise the Veteran of his right to 
submit alternate sources of evidence to support his claims, 
including morning and sick reports, statements from service 
medical personnel, "buddy statements," or affidavits and 
other forms of lay evidence.  Id.  

Therefore, the issue of incurrence must be satisfied by 
alternative sources of evidence.  It is noted that the RO, in 
August 2004, requested medical and dental records as well as 
sick and morning reports from Ft. Benning Hospital, the 
hospital that the Veteran reported receiving his in-service 
medical treatment.  No such records were found.  The 
Veteran's service personnel records indicate that he was 
honorably discharged from his appointment as an Army Reserve 
commissioned officer in December 1955 due to his physical 
disqualification.  

Turning to the alternate sources submitted, a January 2004 
written statement from Daniel R. Stough, M.D., indicates that 
he had treated the Veteran for cervical, thoracic, and lumbar 
spinal disease since 1976.  At that time, the Veteran 
presented a history of intermittent spinal problems "since a 
service related incident in 1955."  An April 2004 Report of 
Contact (VA Form 119) conveys that the Veteran injured his 
lower back while setting up large machine guns during active 
service, spent a month at the Fort Benning Army Hospital in 
June or July 1955, and was subsequently disqualified from 
further military service due to his back injury.  A July 2004 
buddy statement from R.W. reveals that he had served with the 
Veteran at Fort Benning, Georgia in 1955.  R.W. recalled that 
the Veteran was injured while setting up a machine gun, 
hospitalized at the base hospital in July and August 1955, 
and subsequently discharged.  A November 2004 written 
statement from Glen V. Watson, D.C., relates that he treated 
the Veteran for a spinal degenerative disc disease between 
1964 and 1966 and between 1971 and 1972.  Furthermore, an 
April 2006 authorization form (VVA 21-4142) filled out by 
Charles E. Wimberley, a retired pharmacist, indicates that he 
filled the Veteran's prescriptions for his back injury pain 
in the 1950s and 1960s.  No medical records were available 
for this timeframe.  

Also of record are copies of some of the Veteran's service 
personnel records; private clinical documentation including 
extensive records from Baptist Medical Center; the transcript 
of the August 2009 video conference hearing before the 
undersigned, as well as the transcript of a January 2007 
video conference hearing regarding the Veteran's service 
connection claim, and written statements from the appellant, 
the Veteran, and other associates.  A November 2005 written 
statement from the appellant states that she married the 
Veteran in August 1951.  She indicates that the Veteran 
injured his back in July 1955 "while setting up a machine 
gun while in the field" and was subsequently admitted to the 
Fort Benning Base Hospital.  She provided that she visited 
him daily while he was hospitalized.  The appellant clarified 
that the Veteran experienced chronic pain after his in-
service injury.  A November 2005 written statement from D. H. 
reveals that she and her husband shared a house with the 
Veteran and appellant at Fort Benning, Georgia, in 1955.  She 
recalled that the Veteran had injured his back setting up a 
machine gun in the field, was hospitalized, and subsequently 
sent home.  

The Board acknowledges that the Veteran was competent to give 
evidence about what he experienced; for example, he is 
competent to report that he was injured during service and 
experienced back pain both during and after service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also 
recognizes that the appellant and the other third parties 
submitting statements in support of this claim are competent 
to report on what they have experienced and witnessed.  Id.  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Nevertheless, the Board finds that 
these statements are credible to establish in-service 
incurrence, in light of the consistent reports of the 
Veteran's service, type of injury, and subsequent treatment.  

Turning to the issue of nexus, the Veteran submitted a 
January 2007 letter from Nathan E. Bradley, M.D., who 
conveyed that he had treated the Veteran for chronic neck 
pain.  On evaluation, Dr. Bradley determined that the Veteran 
exhibited an old odontoid fracture which resulted from a 
prior injury and may be a result of an in-service injury.  It 
was noted that these residuals of the fracture had developed 
degenerative changes and MRI results showed a marked increase 
in soft tissue that was beginning to cause stenosis and 
pressure on his upper cervical spinal cord and base of his 
brain stem.  The physician then opined that it is within 
reasonable medical certainty that the Veteran's condition was 
a result of his in-service injury.  

Probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The Board finds that the January 2007 medical opinion from 
the Veteran's treating physician is probative.  Dr. Bradley 
had the opportunity of observing the Veteran's physical 
condition for some years before his death through examination 
and treatment.  The treating physician provided adequate 
rationale and bases for his opinion that the residuals of the 
Veteran's old fracture caused him to later develop 
degenerative changes, the beginning of stenosis, and pressure 
on his upper cervical spinal cord and base of his brain stem.  
The Board is satisfied that this medical opinion is adequate 
and persuasive.  

Furthermore, the Board finds that it was from this disability 
that ultimately caused the Veteran's death.  A March 2007 
treatment note from Dr. Bradley indicates that the Veteran 
presented due to the progression of a problem at the 
odontoid.  At this time, the Veteran reported an inability to 
hold his head up due to the increased pain.  On examination, 
there was progression of the stenosis at C1-2, which has 
caused basilar invagination, probable pseudoarthrosis at C1-
2, and spinal cord compression with myelopathic symptoms.  He 
was then scheduled for surgery to attempt to mitigate these 
problems.  The medical records indicate that he submitted to 
this surgery in March 2007 from which he developed 
complications.  Again, the underlying cause resulting in the 
Veteran's death was the old C1-2 fracture.  

The objective medical evidence supports a finding that the 
residuals of the old C1-2 fracture were the underlying factor 
for the Veteran's March 2007 surgery.  The private examiner 
opined that the Veteran's residuals, to include degenerative 
changes and spinal cord compression, were caused by his in-
service injury.  Additionally, the coroner noted on the 
Veteran's death certificate that an old C1-2 fracture was the 
underlying cause of the Veteran's death.  The Board finds 
that there is an approximate balance of positive and negative 
evidence necessary to determine this matter.  As such, the 
benefit of the doubt shall be given to the claimant.  38 
U.S.C.A. §  5107(b).  Resolving reasonable doubt in favor of 
the appellant, the Board concludes that the appellant is 
entitled to a grant of service connection for the Veteran's 
cause of death.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


